Citation Nr: 1819238	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  12-00 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for major depression with anxiety prior to September 26, 2017.

2.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) (previously rated as major depressive disorder with anxiety) from September 26, 2017.

3.  Entitlement to an evaluation in excess of 10 percent for bilateral spondylolysis with grade 1 spondylolisthesis at L5-S1.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel


INTRODUCTION

The Veteran served on active duty from February 2005 to May 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2013, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ), who has since retired from the Board.  In a January 2018 letter, the Veteran was offered the opportunity to testify at another hearing with a VLJ; however, he did not respond to the letter.  Thus, the Board will proceed without scheduling another hearing.  38 C.F.R. § 20.707 (2017).

The matter was previously before the Board in May 2014, when it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Unfortunately, another remand is necessary in this case.  

Regarding the Veteran's claim for an increased rating for his service-connected bilateral spondylolysis, VA treatment records from May 2017 note that the Veteran was approved for physical therapy for his lower back condition through VA's Choice Program.  Records from June 2017 and July 2017 indicate that the Veteran received private treatment from Kessler Rehabilitation Center through the Choice Program, and that treatment records associated with the appointments are available for review in "VistA Imaging."  However, the Board does not have access to the "VistA Imaging" viewing tool.  As these identified records are not otherwise associated with the claims file and may be pertinent to the Veteran's claim for an increased rating, remand is necessary to obtain these records, along with any other subsequent records viewable in VistA Imaging.  38 C.F.R. § 3.159. 

Concerning the claim for an increased rating for the Veteran's service-connected psychiatric disability, the November 2017 Supplemental Statement of the Case (SSOC) lists among the evidence considered a VA initial PTSD examination dated October 31, 2017.  Review of the claims file, however, does not include the VA examination report.  As such, the AOJ should undertake appropriate action to associate the October 2017 VA PTSD examination report with the claims file.  

In addition, updated VA treatment records from October 2017 to present, and any other private facilities where the Veteran received treatment should be obtained and associated with the claims file.

The Veteran is also seeking entitlement to a TDIU.  The record reflects that the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability in February 2018, where he indicated that his service-connected psychiatric and back disabilities prevent him from securing or following any substantially gainful occupation.  As the issues being remanded in this appeal could have a direct impact on whether entitlement to TDIU is warranted, the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, adjudication of the TDIU claim must be deferred pending resolution of these claims.    

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources. 

Regardless of the Veteran's response, obtain the Veteran's VA treatment records from October 2017 to the present.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Associate with the claims file copies of any relevant records viewable in VistA Imaging, including records from June 2017 and July 2017 associated with treatment at Kessler Rehabilitation Center for the Veteran's back condition through the Veterans Choice Program.  All efforts to obtain such records must be fully documented and VA facilities must provide negative responses if no records are found.

3.  Associate with the claims file the VA initial PTSD examination report dated October 31, 2017, which was referenced in the November 2017 SSOC.  

4.  Thereafter, and after undertaking any additional development deemed necessary (including any examinations, if indicated), readjudicate the issues on appeal, including entitlement to a TDIU to include consideration of whether, for any time during the period on appeal, the requirements for referral to the Director of Compensation Service have been invoked under 38 C.F.R. § 4.16(b).  If any benefit sought on appeal remains denied, provide the Veteran and his agent with an SSOC and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

